Citation Nr: 1340730	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-23 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel






INTRODUCTION

The Veteran, who is the Appellant, served on active duty for training from September 1976 to December 1976 with a subsequent period of active duty from December 1981 to December 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winstom-Salem, North Carolina.

In January 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for posttraumatic stress disorder on the grounds that she has a current diagnosis of posttraumatic stress disorder and that her disorder is related to military sexual trauma.

During the hearing, the Veteran described three traumatic military sexual encounters.  One of the incidents described involved a sergeant whom the Veteran worked with on a daily basis.  The Veteran indicated that the incident occurred in Fort Lewis, Washington between January and April 1982 and that she subsequently requested to switch assignments.  Service personnel records indicate the Veteran was assigned to a different organization as an administrative specialist in August 1982.

After the first traumatic sexual encounter, the Veteran stated that she was sexually assaulted by a sergeant in the mail room in Fort Bragg, North Carolina.  She indicated that the incident occurred between March and July 1983 and that she did not have any additional encounters with the sergeant because she requested and was granted a transfer to another mailroom.  Service personnel records indicate the Veteran was assigned to a different organization in May 1983. The Veteran also stated that she was assaulted in the back of car while stationed in Fort Brag between September and November 1984.  

After service, VA records in December 2004 list a history of sexual harassment during military service and posttraumatic stress disorder as psychiatric problems.  In August 2005, the VA staff psychiatrist listed posttraumatic stress disorder from military sexual trauma as a diagnosis.  In August 2006, however, the Veteran denied a history of sexual abuse in a North Carolina Department of Health and Human Services report.

If posttraumatic stress disorder is based on in-service personal assault, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault has occurred. 38 C.F.R. § 3.304(f)(5). 

Lastly, the Veteran is receiving Social Security disability benefits.  VA is obligated to obtain records from the Social Security Administration if there is a reasonable possibility that the records could help substantiate a claim.  Golz v. Shinseki, 590 F.4d 1317, 1322 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Request records from the Social Security Administration.

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination by a VA psychiatrist or psychologist to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's posttraumatic stress disorder is related to the in-service sexual trauma as she has described?

In formulating an opinion, the VA examiner is asked to comment on the clinical significance of any in-service behavior or performance changes subsequent to the assaults alleged by the Veteran including the Veteran's request to change assignments in 1982 and 1983.  Additionally, the VA examiner is asked to comment on the inconsistencies between the Veteran's August 2006 report to the North Carolina Department of Health and Human Services and her statements to VA health care providers.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After the development has been completed, adjudicate the claim of service connection for posttraumatic stress disorder.  If the benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

